

116 HR 8046 IH: Improving Opportunities for New Americans Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8046IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Katko (for himself and Mr. McAdams) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor, in coordination with other agencies, to conduct a study on the factors affecting the employment opportunities in the United States of immigrants and refugees who have professional credentials obtained in foreign countries, and for other purposes.1.Short titleThis Act may be cited as the Improving Opportunities for New Americans Act of 2020.2.FindingsCongress finds the following:(1)The United States has a long history of welcoming individuals of diverse national backgrounds who legally travel to the United States seeking opportunity and prosperity.(2)Immigrants and refugees in the United States bring a diverse range of professional backgrounds that strengthens the workforce of the United States and benefits American businesses.(3)The underutilization of the skills and experience of immigrants and refugees, often referred to as brain waste, comes at a significant cost to the economy of the United States and to immigrant families.(4)In 2016, researchers at the Migration Policy Institute found that nearly 2 million immigrants and refugees with college degrees in the United States were relegated to low-skilled jobs or were unable to find work.(5)On an annual basis, this underutilization is estimated to result in more than $10 billion in unrealized tax receipts from Federal, State, and local governments, and over $39 billion in unrealized wages for college-educated immigrants and refugees.(6)Many factors contribute to brain waste, including language barriers, limits on the recognition of international degrees and credentials, the accessibility of relicensing processes, and the availability of professional networks and assistance in finding suitable employment.(7)In the interest of strengthening the economy of the United States and ensuring consistent opportunities for the realization of the full potential of immigrant and refugee families, substantive efforts must be made to analyze and address the scope of brain waste in the United States.3.Study on factors affecting employment opportunities for immigrants and refugees with professional credentials obtained in foreign countries(a)Study required(1)In generalThe Secretary of Labor shall conduct a study on the factors affecting employment opportunities in the United States for applicable immigrants and refugees with professional credentials obtained in countries other than the United States.(2)CoordinationThe Department of Labor shall conduct this study in coordination with the Secretary of State, the Secretary of Education, the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary of Homeland Security, the Administrator of the Internal Revenue Service, and the Commissioner of the Social Security Administration.(3)Work with other entitiesThe Secretary of Labor shall seek to work with relevant non-profit organizations and State agencies to use the existing data and resources of such entities to conduct the study in paragraph (1). (b)InclusionsThe study under subsection (a)(1) shall include the following:(1)An analysis of the employment history of applicable immigrants and refugees admitted to the United States in the last 5 years. This analysis shall include, to the extent practicable, a comparison of the employment applicable immigrants and refugees held prior to immigrating to the United States with the employment obtained in the United States, if any, since the arrival of such applicable immigrants and refugees. This analysis shall also note the occupational and professional credentials and academic degrees held by applicable immigrants and refugees prior to immigrating to the United States.(2)As assessment of any barriers that prevent applicable immigrants and refugees from using occupational experience obtained outside the United States to obtain employment opportunities in the United States.(3)An analysis of existing public and private resources assisting applicable immigrants and refugees who have professional experience and qualifications obtained outside the United States with using such professional experience and qualifications to obtain skill-appropriate employment opportunities in the United States.(4)Policy recommendations for better enabling applicable immigrants and refugees who have professional experience and qualifications obtained outside the United States to use such professional experience and qualifications to obtain skill-appropriate employment opportunities in the United States.(c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Labor shall submit to Congress and make publically available on the website of the Department of Labor a report that describes the results of the study conducted under subsection (a)(1).(d)Definitions(1)Applicable immigrants and refugeesFor the purposes of this section, the term applicable immigrants and refugees means individuals who are—(A)aliens that are lawfully present and authorized to be employed; or(B)naturalized citizens born outside of the United States and its outlying possessions. (2)Other termsExcept as otherwise defined in this subsection, terms used in this section have the definitions given such terms under section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).